Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,4, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Keun discloses, KR 2015/0105826, a biodegradable nerve conduit having channels of microstructure inside, wherein the nerve conduit is made with a biocompatible/biodegradable polymer material (Abstract, pg 4, line 25-28). Keun teaches a method of manufacturing a glass tube (i.e., transparent material, pg 3 , line 4-12), comprising: cutting glass fiber into a glass tube; preparing a biodegradable tube by filling the inside of the glass tube (contains an upper and lower channel, pg 3, line 4-12) with a biodegradable material (e.g. by polycaprolactone sucked (vacuum) into the glass tube between the glass fibers Figure 2, (pg 7, line 18-23). Further, in the same filed of endeavor pertaining to the art of molding Itou, US 20160263784 discloses the a vacuum system for resin including vacuum pump (10) connected to a vacuum tank (3) and applies vacuum to the inside of the vacuum tank, the vacuum tank connected to the vacuum pump at one side (Figure 2) vacuum controller connecting the other side of the vacuum tank to the inside of a chamber and applies vacuum to the inside of the container/vessel (2) (Figure 2, [0047- 0048]). The above combination of Keun and Itou applied to Claim 1 discloses a vacuum system for injecting material into a container with different valves attached to the vacuum control system (Figure 2, itou), Itou discloses that the switching structure/distribution  ([0047-[0048]). Further, Itou discloses a valve/regulator-12 to maintain the degree of vacuum in tank-9.
Regarding the amended limitation, cylindrical container having bottleneck, the bottleneck forming: upper channels and lower channels, lower channels have diameter smaller than the upper channels, the upper and lower channels sloped with a discontinuous angle is not taught by the Keun reference, this limitation is deemed to be novel and unobvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu, US 20170325933.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBJANI ROY/Examiner, Art Unit 1741              

/MARC C HOWELL/Primary Examiner, Art Unit 1774